Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 11/16/2021 has been entered. Applicant’s amendments to the Specification and Drawings (Fig. 29), have overcome the previous objections set forth in the Non-Final Office Action mailed 06/16/2021.
Applicant’s amendments to claim 9 have overcome the previous objection set forth in the Non-Final Office Action mailed 06/16/2021. 
Applicant’s amendments to claims 7 and 8 have overcome the previous 35 U.S.C.  § 112 rejections set forth in the Non-Final Office Action mailed 06/16/2021. 
The examiner will address applicant's remarks at the end of this office action.

Specification
The disclosure is objected to because of the following informalities: newly amended paragraph [00144] now contains two run-on sentences; for example, “…added to a block chain at block [[341X]].”  If reference numbers are deleted, the inclusion of “…at block…” seems incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, and 5 – 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of authenticating provenance (origin or history) of an object by scanning (reading) and authenticating a pattern on a physical object. These are steps for mitigating risk, which is a fundamental economic principle or practice, and is therefore, a certain method of organizing human activity grouping of abstract idea. They can also be described as sales activities or business relations, which are commercial interactions, and are categorized as a certain method of organizing human activity grouping of abstract idea.

Claim 1, which is illustrative of claim 2, defines the abstract idea by the elements of:
A method for authenticating provenance of physical objects, the method comprising: scanning a pattern on a physical object upon creation of the physical object; 
receive logistic information of a physical object;
translating the scanned pattern to a scanned code; 
transmitting the scanned code, logistic information, and an image of the physical object or an image of an object associated with the physical object through the Internet;
updating a block based on the scanned code, the logistic information, and the image of the physical object or the image of the object associated with the physical object; 
verifying or authenticating the block;
storing the block as a part of a distributed ledger, which is saved;
scanning the pattern on the physical object; 
translating the scanned pattern to the scanned code; 
using the scanned code to access the block; 
verifying the authenticity of the physical object based on the image of the physical object or the image of the object associated with the physical object stored in the block, 5Application No.: 16/415,711Docket No. 00004-00002US01 wherein the scanned code is a unique identifier of the physical object.

	These claims describe steps used for mitigating risk by reading and authenticating a pattern affixed to a physical object. These actions also noticeably illustrate sales activities or a business relation as they are performed “upon creation” of a physical object; i.e., a business just made some ‘thing’.  Therefore, the claims illustrate the abstract ideas identified by the Examiner and are classified as a certain method of organizing human activity.  


	a scanner;
the Internet;
one or more computing devices; and,
a local area network.
These additional elements simply instruct one to practice the abstract idea of mitigating risk and/or sales activities utilizing the Internet, a network, and one or more computing devices to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  
A further consideration when determining whether a claim recites significantly more in Step 2B (as well as whether a claim integrates the judicial exception into a e.g., a printer that is used to output a report.  The claimed actions of scans a pattern, translates the scanned pattern to a scanned code, and, transmit[ting] the scanned code are deemed to represent such activity.  They are analogous to data gathering activities that courts have found to be insignificant.  See MPEP 2106.05(g).  The claimed actions of updating a block is deemed to represent an insignificant application as identified in MPEP 2106.05(g).  It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and therefore, leads to same conclusion as detailed above.

Dependent claims 3, 5 – 7, 9 – 11, 13, 14, and 16, contain further embellishments to the same abstract idea found in claim 2. They are refinements of the pattern scanned or the information explicitly contained within that pattern.  These claims amount to using a computer as a tool to apply the abstract idea, (i.e., a scanner that scans and reads a pattern and perhaps further translates that data.)  Note that an image is information in visual form; therefore, a reference to an image is more recitation to the information contained with a pattern.  These recitations are simply linking the claims to computer implementation and are not sufficient to provide for integration into a practical application 

Dependent claims 8, 12, and 15, contain further recitations to the same abstract ideas found in claim 2.  Reference to a product (physical object) is further refinement to the object that seeks to be authenticated.  Thus, it is further recitation to the abstract ideas identified.  This object also contains a scanned code (pattern) that is mere information about said object.  This too, is further recitation to the same abstract ideas found in claim 2.  Lastly, these claims do not contain anything that is considered to additional elements under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 3, and 5 – 16, are directed to an abstract idea without integration into a practical application and without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 - 3, 5 - 10, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Small (US20180012311), hereinafter, Small, in view of Hertz (US6366696), in view of Dobaj (US20160321677), further in view of Ching (US20150178521).
Regarding claims 1 and 2, Small discloses a method and apparatus for verification and provenance of an object, utilizing a code embedded within or affixed to the object. The method further records a series of authenticating transactions in a digital distributed ledger.  Small discloses, “a code scanner coupled to a computing device is a device that can extract information from a "code" attached to an object.” See [0061.] Small discusses a distributed ledger system and adds, “Each virtual inventory transaction is recorded in a public, private or semi-private blockchain ledger as a transparent, secure and traceable means to prove successful process completion, state change, and authenticity at each inventory point.” See [0088.] Furthermore, “Unique identifying transaction identifiers 129 (such as using QR codes representing process hashes) can be encoded within or upon the printed part 135.” See [0089.] Additionally, Small utilizes one or more computing devices within a network when detailing, “another exemplary embodiment of the present disclosure provides a computer system comprising: a first computing device configured to communicate with a server network (16) having a plurality of node servers (14) storing a distributed transaction ledger (17); a second computing device configured to communicate with the server network having the plurality of node servers storing the 
Small’s system includes “…one or more client devices and the one or more servers may communicate using any protocol according to which data may be transmitted from the client to the server and vice versa. As a non-limiting example, the client and server may exchange data using the Internet protocol suite, which includes the transfer control protocol (TCP) and the Internet Protocol (IP), and is sometimes referred to as TCP/IP.  In some embodiments, the client and server encrypt data prior to exchanging the data, using a cryptographic system as described above.”  See [0070].  
Lastly, Small discloses “and determining (306), based on the verification and the at least one current transaction datum, that the product is authentic”, at [0008], and “the product may be verified with a unique code such that the product may be authenticated as genuine”, at [0016.]
Not disclosed by Small is translate the scanned pattern to a scanned code and transmit the scanned code, logistic information, and an image of the physical object.  
However, Hertz discloses a visual bar code and decoding method.  “Bar code decoding module 78 decodes each of scan lines 84 by measuring the bar/space patterns and translating them into a string 48 containing the bar code characters along with the bar code type 50 (UPC-A, UPC-E, etc.) and the bar code direction 52 (left to right or right to left).”  (Column 4, Line 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pattern (as a code or translated into a code) per the method of Hertz within the authentication system as described in Small as this is 
However, Dobaj discloses method for product authenticity verification in which a unique product ID “…may include, but not be limited to, a description of the product associated with the unique ID scanned, an image of the product, and its manufacturer.”  See [0198].  Also, “…during verification of a product…the provided product code…indicat[es] the following: … [0173] an image of the product; [0174] summary “history” of the product associated with the product code in terms of when manufactured, when cleared customs, …and [0175] visual indication that code is a valid code.”  See [0171].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an image of the physical object as a further code per the method of Dobaj within the authentication system as described in Small as this adds an additional level of labelling products in a unique manner and allows the end-user or customer to verify authenticity; which is the goal of the methods disclosed in all the cited prior art.
However, Ching discloses another method for authenticity verification that transmits several codes.  Ching’s method “includes a unique product identity generation system (UPIDGS) configured for generating a unique product identity (UPID) code corresponding to a product; an anomaly generation and identification system (AGIS) connected with the UPIDGS and configured for generating an anomaly to be inserted into a standard pattern attached to the product; a database and information management system (DBIMS) connected with the UPIDGS and the AGIS; and a unique codes and the anomaly.”  See [0035].  “The system further includes a user identity management system (UIMS) and a global time and positioning system (GTPS) both connected with the DBIMS. The UIMS is configured to collect, store, verify, and manage the identity of all users of the system. The GTPS is configured to identify, collect and communicate the time and geo-location information of the scanning device. The DBIMS is configured to verify the geo-location of the scanning device transmitted from the GTPS, and the identity of a user transmitted from the UIMS.”  See [0035].  Thus, Ching discloses sending several codes, analogous to a scanned code, logistic information, and an image, throughout devices with the authentication system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transmit several data sets per the method of Ching within the authentication system as described in Small as this adds an additional level of reliable, secure, and easy to implement steps within global supply chain infrastructures.  

Regarding claim 3, the combination of Small, Hertz, Dobaj, and Ching, discloses all the limitation of claim 2, above.  
Small further discloses, “A code may include a quick-read (QR) code whose data may be extracted by a digital scanner or camera. For instance, where the code is a two-dimensional image printed on paper, or a three dimensional printed object, or another object, the code exporter may be a printer” See [0061.]

Not disclosed by Small is logistics information, an invalid code and warning, and an Internet Protocol address.
However, Ching discloses a system and method for authenticity verification, including a 2D code that contains “product characteristics, specifications, legal and health information, warning, location of origin, manufacture, part number, shipping information, temperature, expiry date, date of manufacture, and etc. (henceforth product information).”  See [0047.]  Ching motivates to add an Internet Protocol address when discussing, “depending on the amount of information which the brand owner or manufacturer wishes to capture and store in the 2D code, the brand owner or manufacturer may choose an appropriate 2D symbology that can store the right amount of information”, at [0047], and “the location of the scanning device, deduced by retrieving the IP address of the scanning device will also be sent to the cloud server as part of the verification process”, at [0072.]  Ching adds, “if in the verification process, there are no two or more instances of the same alpha-numeric strings in the form of i) the overt code, ii) the covert code, iii) or a combination of the two alpha-numeric strings forming a pre-determined string, then the product is considered to be genuine and authentic. If however the product is counterfeited, copied, stolen or diverted, and that the same overt and covert codes are copied and then read by a user, this will trigger the system will return a warning to the reading device of the user.” See [0054 – 0055.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the product information and a warning per the 

Regarding claim 8, the combination of Small, Hertz, Dobaj, and Ching, discloses all the limitation of claim 2, above.
Small further discloses “a method for the verification and authentication of additive manufactured product, at [Abstract], “embedding (274) within the product the unique code”, at [0004], and “the at least one customer requirement for the product may be selected from a group consisting of quality parameters, material composition requirements, product definitions, manufacturing requirements and an IP artifact. The at least one manufacturing requirement for the product may be selected from a group consisting of product size, product weight, product strength, product geometry, a computer aided design file, material requirements, and an IP artifact. The distributed transaction register may comprise a blockchain”, at [0007.]

Regarding claim 9, the combination of Small, Hertz, Dobaj, and Ching, discloses all the limitation of claim 2, above.
Not disclosed by Small is wherein the pattern is etched in the physical object. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to etch the pattern (code) per the method of Dobaj within the authentication system as described in Small as this adds an additional level of security in that the code can be hidden or covered in some fashion.  This increases security, and leads to more products that are authentic.

Regarding claim 10, the combination of Small, Hertz, Dobaj, and Ching, discloses all the limitation of claim 2, above.
Not disclosed by Small is wherein the scanned code is in digital form. 
However, Dobaj’s method further discloses product authenticity verification where “The digital content may be any digital data that is at least one of generated, selected, created, modified, and transmitted in response to a user request,”  See [0066].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use data in digital form per the method of Dobaj within the authentication system as described in Small as this is a common method of sharing data over a network and works for nearly all types of data as detailed in Dobaj.


Not disclosed by Small is identifying information in blocks that is duplicative of information in existing blocks.
However, Ching discloses, “if however the product is counterfeited, copied, stolen or diverted, and that the same overt and covert codes are copied and then read by a user, this will trigger the system will return a warning to the reading device of the user that this product might be subject to counterfeiting activity.” See [0055.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duplicative (same) product information and a warning per the method of Ching within the code scanning system as described in Small as this provides yet another protective step for the authentication process. Small creates a method to store and compare specific product information. Ching adds a step to recognize duplicative (same) information, which is necessary to authenticate the product.

Regarding claim 14, the combination of Small, Hertz, Dobaj, and Ching, discloses all the limitation of claim 2, above.
Small further discloses traceability overview of the part, “as the part moves through its processing steps from at least requirements definition to delivery of the final part to the end customer or user”, at [0087], and “the final produced part 135 as delivered 60 to the end user 29 preferably encodes a final unique transaction ID 129 upon and/or within the part 135.”, at [0094.]


Small further discloses the claimed language of “any item that can be produced or manufactured” when describing “a method for the verification and authentication of additive manufactured product”, at [Abstract.]

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Small, Hertz, Dobaj, and Ching, as applied to claim 2 above, and further in view of Ellis (US20070220614), hereinafter, Ellis.
Regarding claims 11 and 12, not disclosed by Small is an image of an object associated with the physical object and wherein the physical object is an identification document or a passport.
However, Ellis discloses “secure management of documents and data, using a distributed network coupled to a data store.” First, Ellis details “a secure document capture process 60 and secure document delivery process”, at [0070], “the user authentication system comprises input and programmed processes and devices configured to provide a degree of access that permits the submission and authentication of documents and data by submitters”, and “these different input/output options as shown in FIG. 3 operate functionally as digital on-ramps that route documents and data to and from the virtual depository,” at [0079 and Figure 3.]
Ellis further discloses, “an original document such as a passport, birth certificate or deed for real property or the like might be required to be presented to establish identity or other data in connection with a transaction.” See [0024.] Also see [0027]; “a nonlimiting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the document verification techniques per the method of Ellis within the code scanning system as described in Small as this provides yet another protective step for the authentication process. Small describes a method to authenticate a product using a code. Ellis adds an obvious additional step of using a second, similar method of document verification. This is descriptive of a layered protection or second code required to authenticate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Small, Hertz, Dobaj, and Ching, as applied to claim 2 above, and further in view of Withrow (US20180012008), hereinafter, Withrow.
Regarding claim 16, not disclosed by Small is determining whether all codes of a set of know codes are scanned and generating a message.
However, Withrow discloses a method associated with authenticated production.  Disclosed is a “means for capturing an image or set of images, which may be in digital form”, at [0029], and the step to “query the database for the next valid or expected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor a set of known codes per the method of Withrow within the code scanning system as described in Small as this provides yet another protective step for the authentication process. It makes sense to have knowledge of a set of codes in order to monitor the object through its journey. Furthermore, it only makes sense to generate a message upon not reading all the codes, because this is the exact purpose of the codes; a message is the next obvious action.


Response to Arguments
Applicant’s arguments filed 11/16/2021 have been fully considered.  Applicant’s first remark on page 11 discusses rejection of claim 4 under 35 U.S.C. § 101. Applicant’s cancellation of claim 4 has rendered this rejection moot.  Therefore, the prior rejection of claim 4 is withdrawn.

Applicant's further arguments with respect to prior rejections of claim under 35 U.S.C. § 101 are not persuasive.  Applicant’s first argument, beginning on page 11, 
Applicant first states that amended claim 2 “…allows governments and organizations to track down and combat illegal or unauthorized sale and/or use of physical objects.”  See Remarks, page 12.  Applicant would like to rely on this statement as showing integration into a practical application. Examiner finds this argument not persuasive.
As explained in the 2019 PEG, the evaluation of Prong Two requires the use of considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).  Examiner maintains that the amended claims do not employ the above considerations.  
“…allows governments and organizations to track down and combat illegal or unauthorized sale and/or use of physical objects” would lead to an improvement in the abstract idea of mitigating risk, not to an improvement in technology.  However, it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology.  Furthermore, the claims when taken as a whole, do not add more than insignificant extra-solution activity to the judicial exception. Extra-solution activities are understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The claimed actions analyzed above are deemed to represent such activity.  They are analogous to data gathering activities that courts have found to be insignificant.  See MPEP 2106.05(g).  

Applicant next argues, on page 12, about rejection of prior claims 1 – 16 under 35 U.S.C. § 102 and 35 U.S.C. § 103 analysis.  Applicant’s arguments, see Remarks, page 15, with respect to the rejection(s) of claim(s) 1 - 16 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references, pursuant to Applicant’s amendments, and is detailed above.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dearing (US20160180135) details a system and method for providing real-time tracking of items in a distribution network.  Steele Moore (20030183685) discusses tracking negotiable items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687